Citation Nr: 1829097	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  07-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by shortness of breath, to include as secondary to asbestos exposure.

2.  Entitlement to service connection for venereal disease, to include genital herpes.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Steven H. Berniker, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 and May 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.   

In October 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board and were remanded for further development in December 2010 (for an examination for venereal disease), February 2012 (for RO issuance of statement of the case for a disability manifested by a shortness of breath) and August 2017 (for the Veteran to be scheduled for a Board hearing).  They have now returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for a disability manifested by shortness of breath, and a venereal disease (to include herpes) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest clinical evidence of a hemorrhoid is not for more than two decades after separation from service. 

2.  The most probative evidence is against a finding that the Veteran has a hemorrhoid disability causally related to, or aggravated by, service.


CONCLUSION OF LAW

The criteria for service connection for a hemorrhoid disability have not been met. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
Hemorrhoids

The Veteran testified at the Board hearing that one time he had a hemorrhoid but that he could not remember where he was treated or if it was in service.  With regard to the timing of the hemorrhoid, he testified that when he had one, he applied for service connection and that he has been treated by so many doctors over the past decade that he could not remember more details.  Thus, it appears from his testimony that the hemorrhoid was after service (i.e. closer in time to when he applied for service connection and closer to the last decade rather than more than two decades ago).

The Veteran's service treatment records (STRs) are negative for a hemorrhoid.  In addition, on his June 1976 Report of Medical History for separation purposes, the Veteran reported more than twenty complaints, but specifically denied piles or rectal disease.  

The earliest clinical evidence of a hemorrhoid is in 2003.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A February 2003 Kaiser Permanente record reflects that the Veteran reported that he had a small amount of rectal bleeding with normal bowel movements, no pain, and that he "thinks he can feel a lump".  The duration was two to three weeks, with no medication having been tried.  This is more than two decades after separation from service.  Subsequent records in 2004 also reflect that the Veteran was seen for a hemorrhoid which revealed an ischemic-looking area.  Records in February 2010 reflect internal and external small to medium hemorrhoids were noted upon examination.  

The Veteran filed a claim for service connection for hemorrhoids in February 2011.  A March 2011 VA examination reflects that no hemorrhoids were present upon examination but that the Veteran reported treating them with medication and thus, they were considered under control.  As noted above, the Veteran testified at the 2017 Board hearing that he did not have any current hemorrhoids.

The evidence does not support a finding of hemorrhoids during the pendency of the Veteran's claim.  Assuming, arguendo that the Veteran did have hemorrhoids during his claim, service connection is still not warranted because there is no competent credible evidence of a hemorrhoid in service, and there is no competent credible evidence of record that supports a finding that any current hemorrhoids are as likely as not causally related to service. 

The Board acknowledges that the Veteran is competent to describe bleeding, pain, and feeling a lump; however, he has not been able to accurately state that he had such symptoms in service or chronically since service and the evidence does not reflect such.  Moreover, the Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion that a current hemorrhoid disability is as likely as not due to service more than two decades earlier.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Based on the foregoing, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



REMAND

A disability manifested by shortness of breath, to include as secondary to asbestos exposure

The Veteran contends that he has a disability manifested by shortness of breath due to alleged asbestos exposure in service from his billets, and aircraft on which he worked.  Initially, the Board notes that the evidence does not reflect that the Veteran has been diagnosed with asbestosis or another asbestos-related disability.  Moreover, the Veteran testified at the 2017 Board hearing, that to his knowledge no clinician has ever mentioned to him that he may have asbestosis.  Nevertheless, the Board notes that the STRs reflect at least one complaint of shortness of breath; thus, the Board has considered whether service-connection is warranted on a basis other than asbestos exposure; in this regard, further development may be useful. 

The Veteran's STRs reflect that he was seen in October 1972 for questionable asthma due to wheezing and a one-week history of a cough.  It was noted that he had a past history of "age 13 or 14 had URI and had wheezing - mother said had asthma."  An October 1972 x-ray report reflects as follows:

There is a left lower lobe infiltrate present.  There is also an apparent infiltrate present in either the lingula or right middle lobe.  These findings in this patient are most compatible with acute pneumonia.  Remainder of chest normal.  

STRs in October and November 1973 reflect that the Veteran was seen for sinusitis, and that in November, when seen for a cold, he noted painful respiration.

The Veteran's June 1976 Report of Medical Examination for separation purposes reflects that his lungs and chest were normal upon examination.  A June 1976 chest x-ray was negative for abnormality.  The Veteran's corresponding Report of Medical History for separation purposes reflects that he reported more than twenty complaints, to include shortness of breath, which was noted to be "during exercising", and that he had had pneumonia for which he was treated at Lackland Air Force Base in Texas. 

Post service records reflect that the Veteran had frequent colds, sinus congestion, and had a cough with occasional expiratory wheeze (e.g. January 2002).  A January 2008 record reflects that the Veteran was seen for cough and shortness of breath.  He reported that he had a history of childhood asthma.  A December 2009 record also reflects that the Veteran reported a history of childhood asthma; the Veteran complained of a cough which he though was possibly from inhaling exhaust from a truck but the examiner noted that the Veteran was a "very rambling historian"; the Veteran was diagnosed with acute sinusitis, and cough, and reactive airways disease.  An October 2009 record reflects that the Veteran was seen for a cough with possible pneumonia.  Findings were consistent with diffuse idiopathic skeletal hyperostosis.

A February 2011 VA examination general medical report reflects that the Veteran had a history of wheezing, dyspnea, productive cough three to four times a week, but no history of non-productive cough.  The Veteran was noted to be overweight, and had no evidence of abnormal breath sounds. 

A June 2015 VA primary care note reflect that the Veteran had a URI and was prescribed an Albuterol inhaler.  A January 2016 VA primary care note reflects an active outpatient mediation list which includes an active prescription of albuterol to be used to "improve breathing."

A June 2016 VA examination report reflects that the Veteran reported episodic shortness of breath but no current pulmonary diagnosis.  The Veteran reported that his shortness of breath is not necessarily related to activity, not seasonal, not consistent, and not necessarily related to wheeze or cough.  It was noted that pulmonary function tests (PFTs) had not been held but that the clinician would be happy to provide an addendum when they were completed.  Until then, the examiner stated that there is no current pulmonary diagnosis, and that the Veteran's episodic shortness of breath is most likely related to deconditioning and obesity with his body mass index approaching 40 and not due to a primary pulmonary condition.  He also noted that there was no current evidence for pulmonary asbestosis or asbestos-related disease.  

A July 2016 VA PFT interpretation report reflects that the Veteran had no airflow limitation, no bronchodilator effect, no air trapping, no restriction, and no low ERV. He had normal lung volume, normal spirometry, normal TLC, and normal DLCO.  

The Board finds that a supplemental opinion may be useful to the Board.  The Veteran filed a claim for a disability manifested by shortness of breath in 2005.  In the decade since then, he has been treated with Albuterol and had some wheezing on occasions and been diagnosed with reactive airways disease.  Although he did not have a disability upon examination (PFT) in 2016, a clinician should discuss the other findings of record.  The clinician should discuss the Veteran's past use of albuterol inhaler and the reasons he used such, the past diagnosis of reactive airways disease, the Veteran's complaints of shortness of breath in service, and the 2016 PFT results. 

Moreover, the evidence reflects that the Veteran may have had asthma prior to service; thus, if the clinician finds that there is clear and unmistakable evidence that the Veteran had asthma prior to service, the clinician should provide an opinion as to whether there is clear and unmistakable evidence that it was not aggravated (increased in severity) by service.  

Venereal disease, to include genital herpes

The Veteran contends that although he was diagnosed with gonorrhea in service, he suspects that it was herpes, and he contends the he acquired herpes from touching hydraulic fluid, or touching the same airplane doors as other service-members.  Based on the Veteran's assertions, the RO developed the Veteran's claim as to whether herpes could be etiologically related to hydraulic fluid, and obtained an opinion that it could not because herpes is a sexually transmitted disease.  In addition, there was no competent credible evidence that the Veteran's diagnosed gonorrhea in service was herpes.

The Veteran is not competent to state if he had herpes or another sexually transmitted disease, or to provide an etiology for such.  Thus, his assertion as to how he obtained his current herpes cannot be the sole focus of development of his claim.

A review of the Veteran's STRs reflects that the Veteran was diagnosed with gonorrhea in service (see October 1972 findings of gram negative intracellular diplococci, January 1973 diagnosis of gonorrhea, and April 1973 complaints of continued discharge) as noted by the RO.  However, and importantly, he was also diagnosed with lesions on his penis several months later.

A November 10, 1973 STR reflects that the Veteran was seen for yellow urethral discharge and lesions on his penis.  Laboratory reports were not completed at that time but the assessment was "herpes genitalia."  Subsequently, a November 17, 1973 STR reflects the Veteran had been sent to the laboratory for a gram stain after reporting urethral discharge for one day.  A November 18, 1973 STR reflects urethral discharge for two days; RPR was non-reactive.  The laboratory slip notes many white blood cells, other types of moderate cells, a few moderate mucous cells, moderate Gram -Positive cocci, a few Gram-Positive Rods, and "no other bacteria seen."  A November 21, 1973 STR reflects that the Veteran was seen for "open sores" on the penis.  It was noted that he had two irregular ulcers.  It was questionable chancroid.  A December 1973 STR reflects that the lesions had cleared and the Veteran was asymptomatic.  

The Board finds that a VA opinion should be obtained as to whether it is as likely as not that the Veteran had herpes in service.  The clinician should consider the Veteran's complaints in service, his treatment in service, the outcome of his treatment in service, and the laboratory results in service. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide all records, or authorization for VA to obtain all outstanding VA and non-VA records, for all respiratory and genital treatment/examination which are not associated with the claims file. 

2.  With regard to a disability manifested by shortness of breath, obtain a supplemental clinical opinion to the 2016 VA examination report.  The clinician should opine as to:

a. whether it is as likely as not (50 percent or greater probability) that any respiratory disability diagnosed since this claim was filed in June 2005, to include reactive airways disease, is causally related to active service; and 
b. Is clear and unmistakable (undebatable, obvious, manifest) evidence that the Veteran had asthma prior to service; and
c. If the answer to (b) is yes, the clinician should provide an opinion as to whether there is clear and unmistakable (undebatable, obvious, manifest) evidence that it was not aggravated (increased in severity beyond the natural progress of the disease) by service.  

The clinician should consider and discuss as necessary the pertinent evidence of record to include: a.) an October 1972 STR which notes questionable asthma due to wheezing and a one-week history of a cough.  It was noted that he had a past history of "age 13 or 14 had URI and had wheezing - mother said had asthma"; b.) an October 1972 x-ray report reflects noting acute pneumonia; c.) a November 1973 STR noting painful respiration; d.) the Veteran's June 1976 Report of Medical Examination and Report of Medical History for separation purposes which reflects normal lungs and chest but a report of shortness of breath "during exercising"; e.) post service records noting that the Veteran had asthma in childhood, and findings of reactive airways disease and was prescribed an Albuterol inhaler (e.g. January 2002, January 2008, December 2009 private records, and June 2015 VA record); f.) the June 2016 VA examination report; and g.) the July 2016 pulmonary function test results.  

3.  With regard to a venereal disease, obtain a clinical opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran had herpes in service.  

The clinician should consider and discuss as necessary the following: a.) a November 10, 1973 STR which reflects that the Veteran was seen for yellow urethral discharge and lesions on his penis.  Laboratory reports were not completed at that time but the assessment was "herpes genitalia"; b.) a November 17, 1973 STR which reflects the Veteran had been sent to the laboratory for a gram stain after reporting urethral discharge for one day; c.) a November 18, 1973 STR which reflects urethral discharge for two days; RPR was non-reactive, and the laboratory slip notes many white blood cells, other types of moderate cells, a few moderate mucous cells, moderate Gram Positive cocci, a few Gram Positive Rods, and "no other bacteria seen"; d.) a November 21, 1973 STR which reflects that the Veteran was seen for "open sores" on the penis.  It was noted that he had two irregular ulcers which was questionable chancroid; and e.) a December 1973 STR which reflects that that the lesions had cleared and the Veteran was asymptomatic.  

3.  Following completion of the above, readjudicate the issues of entitlement to service connection for a disability manifested by shortness of breath, and entitlement to service connection for venereal disease.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


